DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/23/2021 has been entered. Claims 1-40 have 
been canceled. Claims 41-60 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 41-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,282,654 in view of Ma et al. (Ma et al. – 2012/0105304; herein after referred to as “Ma”) and Soler Castany et al. (Soler Castany et al. – 2006/0033664; herein after “Soler”). 
Claim 41 is rejected in view of claims 15 and 16 of the ‘654 patent in that they recite:
 	
Claim 41 of the application
Claims 15 and 16 of the ‘654 patent

   15.  A Radio Frequency Identification (RFID) tag assembly system, 
comprising: 
a printing component configured to provide an antenna on a substrate;  


a coating component configured to coat the antenna with an insulating film;  

an aligning component configured to align an RFID die in the opening of the substrate;  

a bonding component configured to connect the RFID die to the antenna through wire bonding;  and 

a controller coupled to the printing component, the etching component, the coating component, the aligning 
component and the bonding component, wherein the controller is configured to 
manage operations of the printing component, the etching component, the coating component, the aligning component and the bonding component by executing one or more instructions. 


employing the bonding component to provide a first bond wire bonded to a first 
connecting pad of the RFID die and to a first terminal of the antenna and a second bond wire bonded to a second connecting pad of the RFID die and a second terminal of the antenna. 



	The claim differs in calling for different angles for the bonding wires. However, this claimed limitation is not new. Reference to Ma and Solder are cited as evidence showing the conventionality of bond wires provides on RFID chip die at different angles to avoid wire crowding. In light of the teachings of Ma and Solder, it would have been obvious to implement the bond-wires at different angles to avoid wire crowding, and which would be well within the skill levels and expectations of an ordinary skilled artisan. 
	Regarding claim 42, see the discussions regarding claim 41 in view of the ‘654 patent/Ma/Soler above. Further, see claim 2 of the ‘654 patent. 
	Regarding claim 43, see the discussions regarding claim 41 in view of the ‘654 patent/Ma/Soler above. 
		Regarding claim 44, see the discussions regarding claim 41 in view of the ‘654 patent/Ma/Soler above. Further, see claim 5 of the ‘654 patent. 
		Regarding claim 45, see the discussions regarding claim 41 in view of the ‘654 patent/Ma/Soler above. Further, see claim 20 of the ‘654 patent. 
		Regarding claim 45, see the discussions regarding claim 41 in view of the ‘654 patent/Ma/Soler above. Further, see claim 20 of the ‘654 patent. 
		Regarding claim 46, see the discussions regarding claim 41 in view of the ‘654 patent/Ma/Soler above. Further, see claim 20 of the ‘654 patent. 

Allowable Subject Matter
Claims 47-60 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments filed on are persuasive and thus vacate all pending obvious double patenting grounds of rejection on claims 47-60. Accordingly, the prior art fails to disclose:
i. a method for assembling radio frequency identification (RFID) tags 
from a plurality of RFID dice on a dicing tape as recited in claim 47, the method comprising: 2Attorney Docket No. 1850.0001USC2 
wire-bonding a first RFID antenna to a first RFID die; 
wire-bonding a second RFID antenna to a second RFID die on a same wafer, wherein the first RFID die and the second RFID die are distinct and the second RFID antenna is routed to avoid an entanglement with the first RFID antenna.  

forming a plurality of trenches between the RFID dice on the wafer; 
wire-bonding a first RFID antenna to a first RFID die on the wafer; 3Attorney Docket No. 1850.0001USC2 
wire-bonding a second RFID antenna to a second RFID die on the wafer, wherein the first RFID die and the second RFID die are distinct and the second RFID antenna is routed to avoid an entanglement with the first RFID antenna; and 
thinning the wafer from a backside to singulate the RFID tags.
	
						Remarks
		The amendments and arguments filed on 12/23/2021 are considered persuasive. Accordingly the obvious double patenting grounds of rejection on claims 47-60 have been withdrawn. The obvious double patenting grounds of rejection on claims 41-46 remain. This Office Action has been made Final. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.